Kupferman, J. (dissenting in part).
Under .the authority of Matter of Pell v. Board of Educ. (34 N Y 2d 222) and the prior work record of the petitioner, there is a rational basis for the determination by the New York City Housing Authority. Unfortunately, a good deal of the hearing had to do with testimony regarding the time clock and the time cards, which was inconclusive. As the majority points out, there might have been a better method of substantiating the charges.
Under .the circumstances, the matter should be remanded for a further hearing. (Matter of McQueen v. New York City Tr. Auth., 34 N Y 2d 343.)
McGivern, P. J., Markewich and Capozzoli, JJ., concur with Nunez, J.; Kupferman, J., dissents in part in an opinion.
Determination of the New York City Housing Authority, dated August 10, 1972, annulled, on the law, without costs and without disbursements, and petitioner reinstated.
Settle order on notice.